Exhibit 10.2

FIRST AMENDMENT

TO

REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into this 14th day of October, 2009, by and among Magellan Petroleum
Corporation, a Delaware corporation (the “Company”), Young Energy Prize S.A., a
Luxembourg corporation (“YEP”), and YEP I, SICAV-FIS, a Luxembourg entity
(“Fund”). This Amendment amends the Registration Rights Agreement dated as of
July 9, 2009 (the “Registration Rights Agreement”) between the Company and YEP.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Registration Rights Agreement. The
Company, YEP, and Fund are collectively the “Parties” hereunder, and each of
them individually is a “Party.”

WHEREAS, pursuant to the Registration Rights Agreement, YEP has the right to
require the Company, upon notice and in compliance with the terms and conditions
set forth in the Registration Rights Agreement, to prepare and file with the SEC
a Registration Statement covering the Registrable Securities;

WHEREAS, the Company and Fund are parties to that certain Purchase and Sale
Agreement dated October 14, 2009 (the “NP Purchase Agreement”), pursuant to
which the Company shall issue shares of its Common Stock to Fund as partial
consideration for its purchase of a membership interest in Nautilus Poplar LLC;

WHEREAS, Fund is an affiliate of YEP;

WHEREAS, the Parties desire to amend the Registration Rights Agreement as set
forth herein, including, without limitation, to (i) add Fund as a party thereto,
(ii) include the shares of the Company’s Common Stock issuable to Fund pursuant
to the NP Purchase Agreement as Registrable Securities; and (iii) set certain
limitations on the number of Registration Statements that the Company shall be
obligated to file and the Effectiveness Period of each such Registration
Statement.



--------------------------------------------------------------------------------

WHEREAS, Section 7(a) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended only by a writing signed by the
Company and YEP.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:

1. Amendment of Registration Rights Agreement.

(a) The following defined terms shall be added to Section 1 of the Registration
Rights Agreement:

“NP Purchase Agreement” means that certain Purchase and Sale Agreement dated
October 14, 2009 among White Bear LLC, a Montana limited liability company, YEP
I, SICAV-FIS, a Luxembourg entity (“Fund”), and the Company.

(b) The definition of “Shares” in Section 1 of the Registration Rights Agreement
shall be amended to read in its entirety as follows:

“Shares” shall mean (i) the shares of Common Stock issued to the Investor at the
Closing pursuant to the Purchase Agreement, and (ii) the shares of Common Stock
issued to Fund pursuant to the NP Purchase Agreement.

(c) The following sentence shall be added at the end of Section 2(a):

“Notwithstanding anything else to the contrary herein, the holders of a majority
of the Registrable Securities shall only have the right to require the Company
to file, and the Company shall only be obligated to file, three (3) Registration
Statements pursuant to this Section 2(a).”

(d) Section 3(a) shall be deleted in its entirety and replaced as follows:

“use commercially reasonable efforts to cause the Registration Statement to
become effective after 4:00 E.S.T. (the date the Registration Statement is
declared effective shall be referred to as the “Effective Date”) and to remain
continuously effective for a period that will terminate upon the earlier of
(i) the date on which all Registrable Securities covered by such Registration
Statement, as amended from time to time, have been sold, (ii) the date on which
all Registrable Securities covered

 

-2-



--------------------------------------------------------------------------------

by such Registration Statement may be sold without restriction pursuant to Rule
144, or (iii) six (6) months following the Effective Date (the “Effectiveness
Period”), and advise the Investors in writing when the Effectiveness Period has
expired.”

(e) The following shall be added to the end of Section 6(a):

“or (iv) the failure by the Investor to independently comply with any applicable
law or regulation or to take any other action required of a seller of securities
by a party in the position of the Investor (including any obligations of an
underwriter if the Investor is deemed to be acting as an underwriter).”

(f) The following provisions shall be deleted from Exhibit A (“Plan of
Distribution”):

(i) From Paragraph 2:

“short sales effected after the date the registration statement of which this
Prospectus is a part declared effective the SEC;”

(ii) From Paragraph 4:

“which may in turn engage in short sales of the common stock in the course of
hedging positions they assume. The selling Stockholders may also sell shares of
our common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities.”

(g) The following shall be added to the end of the last Paragraph in Exhibit A
(“Plan of Distribution”):

“or (3) six (6) months following the effective date of the registration
statement.”

2. Joinder Agreement of Fund. Fund hereby agrees, effective as of the date of
this Amendment, to become a party to the Registration Rights Agreement, as the
same is amended by this Amendment, and to be bound by all of the terms and
conditions thereunder, which, pursuant to Section 7(d) of the Registration
Rights Agreement, shall inure to the benefit of and be binding upon the
permitted successors and assigns of Fund. The Parties acknowledge and agree
that, for all purposes under the Registration Rights Agreement, Fund shall be
included within the term “Investor.” YEP and Fund shall exercise the rights of
the Investor under the Registration Rights Agreement in such manner as the
holders of a majority in interest of the Registrable Securities shall agree.

 

-3-



--------------------------------------------------------------------------------

3. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Registration Rights Agreement shall continue in
full force and effect.

4. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

The parties have caused this Amendment to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

Name:   William H. Hastings Title:   President and Chief Executive Officer YOUNG
ENERGY PRIZE S.A. By:  

/s/ Nikolay V. Bogachev

Name:  

Nikolay V. Bogachev

Title:  

President and CEO

YEP I, SICAV-FIS By:  

        /s/ P. Hansen

Name:  

        P. Hansen

Title:  

        Director

By:  

        /s/ P. Kaufmann

Name:  

        P. Kauffman

Title:  

        Director

 

-5-